         Case 3:20-cv-00201-RNC Document 71 Filed 03/19/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,            Case No.: 3:20-cv-00201-RNC
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,

                       Plaintiffs,                   MOTION FOR EXTENSION OF TIME

v.

CONNECTICUT ASSOCIATION OF                           March 19, 2020
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD
OF EDUCATION,


                       Defendants.



        By Order dated February 27 (ECF No. 51), the Court directed the parties to meet and

confer on March 19, 2020, “to discuss the needs of the case and propose a schedule.” This

conference was held today, and the parties have agreed to continue to confer over the next few

days.

        While not expressly stated in the Order, during the telephonic conference conducted on

February 27, the Court also directed the parties to submit a report to the Court on Tuesday,

March 24 reflecting the results of those discussions.




                                                 1
         Case 3:20-cv-00201-RNC Document 71 Filed 03/19/20 Page 2 of 4



       Due to a long-planned and off-the-grid father/son camping trip, the undersigned lead

counsel for Plaintiffs will be out of contact Sunday, March 22 through Wednesday, March 25.

While there are additional counsel involved in representing Plaintiffs, lead counsel’s

involvement in the formulation of this report will be important.

       Accordingly, Plaintiffs respectfully request that the time to report to the Court concerning

the results of discussions between the parties be extended to Friday, March 27, 2020. We are

authorized to state that all Defendants consent to this request.

       Submitted this 19th day of March, 2020.



                                              By: s/ Roger G. Brooks

                                              Roger G. Brooks
                                              CT Fed. Bar No. PHV10498
                                              Jeffrey A. Shafer
                                              CT Fed. Bar No. PHV10495
                                              Alliance Defending Freedom
                                              15100 N. 90th Street
                                              Scottsdale, Arizona 85260
                                              Telephone: (480) 444-0020
                                              Fax: (480) 444-0028
                                              Email: rbrooks@ADFlegal.org
                                              Email: jshafer@ADFlegal.org

                                              Kristen K. Waggoner
                                              CT Fed. Bar No. PHV10500
                                              Christiana M. Holcomb
                                              CT Fed. Bar No. PHV10493
                                              Alliance Defending Freedom
                                              440 First St. NW, Suite 600
                                              Washington, D.C. 20001
                                              Telephone: (202) 393-8690
                                              Fax: (202) 347-3622
                                              Email: kwaggoner@ADFlegal.org
                                              Email: cholcomb@ADFlegal.org




                                                  2
Case 3:20-cv-00201-RNC Document 71 Filed 03/19/20 Page 3 of 4



                           Howard M. Wood III
                           CT Bar No. 68780, CT Fed. Bar No. 08758
                           James H. Howard
                           CT Bar No 309198, CT Fed. Bar No 07418
                           Fiorentino, Howard & Petrone, P.C.
                           773 Main Street
                           Manchester, CT 06040
                           Telephone: (860) 643-1136
                           Fax: (860) 643-5773
                           Email: howard.wood@pfwlaw.com
                           Email: james.howard@pfwlaw.com

                           Attorneys for Plaintiffs




                              3
         Case 3:20-cv-00201-RNC Document 71 Filed 03/19/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2020, a copy of the foregoing Motion for Extension of

Time was filed electronically with the Clerk of Court. Service on all parties will be accomplished

by operation of the court’s electronic filing system.


                                                            s/ Roger G. Brooks
                                                            Attorney for Plaintiffs




                                                 4
